Citation Nr: 0630323	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  99-11 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for a disorder manifested 
by sleepwalking.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 19, 1962, to 
March 30, 1962.

This claim is on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in June 2003.  A transcript of the hearing is of 
record.

This case was remanded by the Board in October 2003.  The 
Board also obtained a Veterans Health Administration (VHA) 
opinion in April 2006.  The claim is now ready for 
disposition.


FINDINGS OF FACT

1.  Medical-judgment evidence and the veteran's own 
statements indicate that he experienced sleepwalking prior to 
his entrance into military service.

2.  In-service medical evidence shows a reported single 
incident of sleepwalking.  The veteran was discharged from 
military service after less than 6 weeks of active duty due 
to unsuitability.

3.  The veteran's single in-service episode of sleepwalking 
disorder is shown to be a temporary flare-up of a pre-
existing disorder.

4.  The weight of the medical evidence indicates that the 
veteran's pre-existing sleepwalking disorders did not undergo 
a permanent increase in severity during his brief stint of 
military service.




CONCLUSION OF LAW

Sleepwalking clearly and unmistakably pre-existed service and 
was not aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that his pre-service 
sleepwalking disorder was aggravated by military service. 

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2005).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005).  

Further, inasmuch as this case involves the matter of 
aggravation, the Board notes that there has been a change in 
the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) is invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2005).  

Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe 
v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  However, the increase need not 
be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation, an opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).  Further, such medical 
questions must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Presumption of Soundness

As an initial matter, the Board finds that no pre-service 
medical records are available.  A review of the claims file 
reveals that the veteran failed to report a history of 
sleepwalking on this entrance Report of Medical History.  
Specifically, when asked if he had "been a sleep walker," 
he checked "No."  Further, it is undisputed that the 
veteran's February 1962 entrance examination did not mention 
a prior history of sleepwalking.  For that reason, he is 
entitled to the presumption of soundness.  

Nonetheless, in a report dated approximately one month after 
the veteran's entrance onto active duty, he was noted to have 
inadequacies in his psychiatric screening.  It was reported 
that his duties and progress in training had been poor, that 
he had requested to go to sick call frequently, and had 
walked in his sleep.  His company commander reported that the 
veteran had been to sick bay three times a day since being in 
the unit.  The reporting officer noted that the veteran's 
symptoms were "similar although considerably milder in 
civilian life and have been exacerbated by the increased 
degree of chronic tension he has experienced since coming 
aboard."  He was determined to be temperamentally unsuitable 
for the military and he was recommended for discharged.  

Even finding that the presumption of soundness attached at 
the time of induction, the medical-judgment evidence and the 
veteran's own subsequent statements provide clear and 
unmistakable evidence that he experienced sleepwalking prior 
to active duty.

The Board notes that the Veterans Claims Court has held that 
post-service medical judgment alone may be used to rebut the 
presumption of soundness as long as the evidence is clear and 
unmistakable.  See Jordan v. Principi, 16 Vet. App. 335 
(2002), withdrawn, 2002 WL 31445159 (Vet. App. Nov. 1, 2002); 
but see Jordan v. Principi, 17 Vet. App. 261, 280 (2003) 
(medical judgment may play a conclusive role in making 
presumption of soundness determination).  In this case, the 
post-service medical evidence indicates that the veteran's 
sleepwalking existed prior to his military service.

In a March 2004 VA examination, the veteran indicated that he 
began sleepwalking at age 7.  Based on the service medical 
records, the examiner noted that it appeared that the stress 
of being in training may have made his sleepwalking worse.  
The veteran reported sleepwalking 1-2 times per year, but 
denied any injury as a result.  The examiner reflected that 
it appeared as though the sleepwalking was a problem before 
the veteran entered active service and that it was possible 
that the stressors associated with training exacerbated his 
sleepwalking.  However, the examiner stressed that 
sleepwalking did not appear to be a major problem at the time 
of the examination.  The final diagnoses included adjustment 
disorder with mixed emotions since 1999.  

In an April 2006 VHA opinion, discussed in greater detail 
below, the reviewing physician concluded, after a thorough 
review of the claims file, that the clinical onset of the 
veteran's sleepwalking occurred "well prior" to his 
military service.

The Board observes that the VA physicians (VA examiner and 
VHA opinion) made their findings based upon medical 
principles, which are consistent with 38 C.F.R. 
§ 3.304(b)(1).  Further, all the reviewing physicians 
(military and VA) have come to the same conclusion after a 
review of the clinical evidence and, except for the VHA 
opinion, an examination of the veteran.  In addition, all the 
physicians addressing the issue indicated that the veteran's 
sleepwalking pre-existed service.

Moreover, the Board finds that the opinions of the physicians 
(military and VA) were consistent with 38 C.F.R. § 3.303(c), 
which states that there are medical principles so universally 
recognized as to constitute fact (clear and unmistakable 
proof), and when in accordance with these principles 
existence of a disability prior to service is established, no 
additional or confirmatory evidence is necessary.  In 
addition, no competent professional has rebutted either the 
military physician's or VA examiners' medical determinations 
as to a pre-existing sleepwalking disorder.  

As such, after weighing the medical evidence, the Board finds 
that there is clear and unmistakable medical evidence that 
the veteran experienced sleepwalking prior to his entrance 
onto active duty and the presumption of soundness is 
overcome.  

Next, at the hearing before the Board, the veteran testified 
that his parents had caught him sleepwalking when he was 10 
or 11 years old.  He indicated that the next time he had any 
problems was his 5th week of military training when he walked 
in his sleep and was returned to bed by the guard on duty.  

The veteran stated that the next thing he knew, he was sent 
to a psychiatrist and a psychologist and was told that he was 
being discharged because of sleepwalking.  He was vague about 
when the next incident of sleepwalking occurred, suggesting 
that it was some time when he was living on his own but the 
time frame was not clear.  He noted that his friends and 
family had subsequently witnessed him sleepwalking.

The Veterans Claims Court has clearly established that the 
veteran's own admissions of a pre-service history will 
constitute clear and unmistakable evidence.  Doran v. Brown, 
6 Vet. App. 283, 286 (1994).  At the hearing before the 
Board, the veteran freely acknowledges that he experienced at 
least one episode of sleepwalking prior to active duty.  
These statements are competent evidence that sleepwalking 
clearly and unmistakably pre-existed service.  Gahman v. 
West, 12 Vet. App. 406 (1999).  

Presumption of Aggravation

Having found that the veteran's sleepwalking pre-existed 
military service by clear and unmistakable evidence, the 
Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by service when there is 
an increase in the disability during service, unless there is 
a specific finding that the increase is due to the natural 
progression of the disease.  Significantly, however, 
intermittent flare-ups of a pre-existing disorder are 
insufficient to be considered an aggravation.  

Therefore, the threshold questions are: 1) was there an 
increase in the veteran's pre-existing sleepwalking when he 
served on military duty, and 2) if an increase is shown, was 
it due to the natural progression of the disease.  Based on 
the evidence below, the Board finds that the veteran's 
disorder did not undergo a permanent increase during military 
service, but was a temporary flare-up of a pre-existing 
condition.

First, although the veteran apparently experienced one 
incident of sleepwalking during his brief period of active 
duty, the post-service medical evidence does not show 
complaints of, treatment for, or a diagnosis of sleepwalking 
for many years after discharge.  Again, the veteran was 
somewhat vague as to the post-service incidents of 
sleepwalking but suggested that he spent three years after 
service with his mother and that the first post-service 
incident of sleepwalking occurred when he was living alone, 
which suggests perhaps as early as 1965.  His cousin wrote a 
letter indicating that he had witnessed the veteran shadow 
boxing in the middle of the night in December 1969.  The 
other letters from friends date the veteran's sleepwalking to 
the 1970s or 1980s, as best that can be ascertained.

While the veteran's service medical records reflect that an 
in-service incident of sleepwalking was aggravated by the 
stress of military duty, the veteran's actual military 
service was of such a short duration with only a single 
incident of sleepwalking that it cannot be said that there 
was a permanent increase in the pre-existing disability 
during active duty.  

Significantly, accepting the veteran's testimony, the Board 
points out that it was several years before the veteran 
experienced any post-service incidents of sleepwalking.  The 
number of years lapsed between the in-service incident and 
the first post-service episode weighs against a finding of a 
permanent increase in the veteran's pre-service sleepwalking 
while he was on active duty.  This issue is not whether there 
is an increase in the veteran's sleepwalking after service, 
it is whether there was an increase during military service.

Moreover, at the time the veteran filed his claim for 
benefits in 1998, the section requesting a list of civilian 
physicians or hospitals where he had been treated since 
military discharge was left blank.  The Board finds the 
multi-year gap between service separation and initial claim, 
without evidence of complaints or treatment for sleepwalking, 
highly suggestive that there was no in-service increase in 
the veteran's pre-service sleepwalking.  

The Board also places significant value on the recent VHA 
opinion undertaken specifically to address the issue of 
aggravation.  The reviewing physician noted that the 
veteran's psychiatric history began in 1999 upon referral 
from his primary care provider.  A mental health screening 
dated in March 1999 referenced occasional sleepwalking 
episodes but that the veteran was not emotionally troubled by 
them.  In July 1999, the veteran's young grandson was killed 
in a hit and run accident and he has been under regular 
psychiatric care since that time.  With respect to 
sleepwalking, the reviewing physician concluded:

Applying the limited evidence available 
in his file (from the claimant's own 
statements regarding his most recent mood 
and the low frequency of symptoms), a 
reasonable conclusion is that the 
claimant currently does not have a 
sleepwalking disorder.  As for the 
lifetime accuracy of that diagnosis, the 
reported onset of the claimant's symptoms 
is plausible, as is a temporary increase 
in symptoms due to stressful situation 
(e.g. military service), but the record 
offers no detailed inquiry such that his 
symptoms can be compared with modern 
criteria.  

If upon fulfillment of the 
recommendations below, the historical 
diagnosis of sleepwalking disorder is 
established, the existing record 
indicates that the clinical onset of its 
symptoms occurred well prior to the 
veteran's military service.  For the 
purposes of the Board and the matter 
brought by the claimant, I would deem 
sleepwalking an acquired disorder.

***

Summary Opinion:  In my opinion, with 
reasonable medical certainty, there is no 
current or recent evidence of 
sleepwalking disorder, and no evidence of 
any permanent or sustained increase in 
symptoms attributable to sleepwalking 
since the claimant's military discharge.

In my opinion, the historical diagnosis 
of sleepwalking disorder - - during or 
prior to the claimant's military service 
- - can be neither established nor ruled 
out with reasonable medical certainty, 
due to insufficient inquiry, or 
documentation thereof.  If such a 
diagnosis were properly established, it 
would be considered, for the purposes of 
the Board and the claim at hand, an 
acquired rather than a development or 
constitutional disorder.

A reasonable reading of the examiner's medical opinion is 
that i) the veteran does not have a current diagnosis of 
sleepwalking, and ii) there was not permanent increase in the 
veteran's symptoms attributable to sleepwalking since 
military discharge.  While the reviewing physician noted that 
the veteran's sleepwalking disorder, if confirmed, would be 
considered an acquired disorder, the reviewer suggested 
several recommendations, including evaluation by a specialist 
in sleep disorder, to clarify the diagnosis.  

In recently-submitted correspondence, the veteran indicated 
that he was submitting private medical evidence in essence to 
confirm a diagnosis of sleepwalking.  He also submitted a 
statement describing his episode of sleepwalking while on 
active duty.  For purposes of this decision, the Board 
accepts that the veteran's carries a diagnosis of 
sleepwalking.  

As no additional evidence has been forthcoming from the 
veteran, the Board finds no reason to delay further 
resolution of this issue for diagnosis clarification by a 
specialist, as recently argued by the representative and the 
veteran.  The threshold issue is not whether the veteran has 
a diagnosis of sleepwalking (accepted) but if his disorder 
was permanently increased by military service, which is not 
supported by the evidence of record.  

In sum, the evidence shows that the veteran had a single 
incident of sleepwalking during his brief period of active 
duty, but he did not experience another episode of 
sleepwalking for several years after military discharge.  
Further, the most recent medical opinion specifically 
addressing the issue of aggravation determined that the 
evidence did not show a permanent increase in the veteran's 
disorder due to military service.  

While the evidence supports a finding that the stress of 
military service exacerbated the veteran's pre-service 
sleepwalking, the Board finds that it was "temporary or 
intermittent flare-ups of a pre-existing injury or disease" 
and was not "sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened."  

The Board has also considered the veteran's own statements 
and his sworn testimony (and the written statements of his 
friends and family) that his sleepwalking disorder worsened 
during military service.  His assertions are not deemed to be 
persuasive in light of the other objective evidence of record 
showing no permanent increase in severity during service and 
no indications of worsening symptoms.   In the absence of 
competent, credible evidence of a permanent in-service 
increase in disability, and no post-service complaints for 
several years after service separation, service connection on 
the basis of aggravation must be denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in April 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in April 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
September 2005.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the 
September 2005 SSOC.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claim.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.  In February 2005, he 
indicated that he had no more evidence to submit.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in June 2003.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VHA medical opinion was 
obtained in April 2006.  The veteran was also provided with a 
VA examination in March 2004.  The available medical evidence 
is sufficient for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  


ORDER

The claim for entitlement to service connection for a 
disorder manifested by sleepwalking is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


